Opinion issued June
7, 2012.




 

 
 
 





 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00709-CV
____________
 
PETROLEUM WHOLESALE, L.P.,
D/B/A SUNMART 110, Appellant
 
V.
 
CADILLACS OF HOUSTON ASSOCIATES, INC., Appellee
 
 

On Appeal from the 129th District Court 
Harris County, Texas
Trial Court Cause No. 2009-38931
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed May 16, 2011.  The parties have filed a joint motion to “vacate
the trial court’s judgment and dismiss the entire case, pursuant to Texas Rule
of Appellate Procedure 43.2(e).”  See Tex.
R. App. P. 42.1, 43.2(e).
 
The motion is granted.  We render judgment vacating the trial court’s
judgment and dismissing the case.  See
Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot.  
                                                  PER CURIAM
 
Panel consists of Justices
Bland, Massengale, and Brown.